DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-6, in the reply filed on 07/12/2021, is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2021.
	Claims 1-9 are pending, claims 1-6 are under examination.

Priority
	Acknowledge is made for priority claiming from based on Korean Patent Application No. 10-2019-0015002, filed on February 08, 2019, and Korean Patent Application No. 10-2019-0095360, filed on August 06, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “skin adhesive type cosmetics”, and the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). MPEP 2173.05 (b) III E.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US6045813) in view of Levy et al. (US5635609), Holscher et al. (US20140023770), Simons (“Jojoba oil Benefits for Skin Care”, March 2017, download from https://janeiredale.com/blogs/makeup-blog/jojoba-oil-beauty-skin-benefits on 07/12/2021), Kulkarni et al. (US20150044157) and Tamareselvy et al. (US20130164242).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Ferguson et al. teaches A flowable personal care or cleaning composition, comprising a carrier and friable beads disbursed in the carrier, the beads containing an active ingredient and enclosing the active ingredient in a wall of bead material, the active ingredient amounting to approximately 0.5-5.0% by weight of the bead including its wall material and the active ingredient (abstract). The present invention relates, in general, to skin care and household products, and in particular, to a new and useful gel or lotion which can be used for such things as sanitizing the hands, moisturizing and adding fragrance to the skin, a shampoo, a liquid soap product, a household cleanser and the like, which includes active ingredients such as antibacterial agents or essential oils, which are captured within friable beads (column 1, line 5-15). The bead has diameter from 500 to 1500um, is from about 0.5 to 10% of the cosmetic composition, and the active ingredient is from 0.5 to 5% of the bead (claims 1-11). It is possible to 
Levy et al. teaches Particle in the form of bead (column 14, line 20-25; claims 1-2). one or more active principles may be introduced into the initial aqueous phase or into the liquid phase to be encapsulated by coextrusion, directly or in the form of a solution, a suspension or an emulsion, in particular one or more substances of cosmetic, pharmaceutical or biomedical or food value (column , line 43-50). It is possible moreover to control the size of the particles, in particular within a size range of from a few micrometers to 10 millimeters (column 3, line 15-21).
Holscher et al. teaches perfume oil for various cosmetic product including citron oil (page 35, [0428]). The cosmetic product is in the form of cream, lotion, etc. (page 17, [0161]).
Simons teaches  Not only is Jojoba Oil moisturizing, but it also has antibacterial and immune boosting properties to help heal wounds. The iodine in Jojoba Oil protects the skin from bacteria and the Vitamin E and B-Complex Vitamins help boost the skin's immune response so you heal faster. So, if you have dry, cracked hands in the winter make sure to keep Hand Drink around (page 3).
Kulkarni et al. teaches In one embodiment, the personal care composition of the present invention further comprises one or more benefit agents, such as emollients, moisturizers, conditioners, skin conditioners, or hair conditioners such as vegetable oils, including arachis oil, castor oil, cocoa butter, coconut oil, corn oil, cotton seed oil, olive oil, palm kernel oil, rapeseed oil, safflower seed oil, sesame seed oil and soybean oil, esters, including butyl myristate, cetyl palmitate, decyloleate, glyceryl laurate, glyceryl behenyl alcohol, cetyl alcohol, eicosanyl alcohol and isocetyl alcohol; vitamins or their derivatives, such as vitamin B complex, including thiamine, nicotinic acid, biotin, pantothenic acid, choline, riboflavin, vitamin B6, vitamin B12, pyridoxine, inositol, carnitine, vitamins A, C, D, E, K and their derivatives, such as vitamin A palmitate, and pro-vitamins, e.g., panthenol (pro vitamin B5), panthenol triacetate and mixtures thereof; antioxidants; free-radical scavengers; abrasives, natural or synthetic; dyes; hair coloring agents; bleaching agents; hair bleaching agents; UV absorbers, such as benzophenone, bornelone, PABA (Para Amino Benzoic Acid), butyl PABA, cinnamidopropyl trimethyl ammonium chloride, disodium distyrylbiphenyl disulfonate, potassium methoxycinnamate; anti-UV agents, such as butyl methoxydibenzoylmethane, octyl methoxycinnamate, oxybenzone, octocrylene, octyl salicylate, phenylbenzimidazole sulfonic acid, ethyl hydroxypropyl aminobenzoate, menthyl anthranilate, aminobenzoic acid, cinoxate, diethanolamine methoxycinnamate, glyceryl aminobenzoate, titanium dioxide, zinc oxide, oxybenzone, octyl dimethyl PABA (padimate O), red petrolatum; antimicrobial agents; antibacterial agents, such as bacitracin, erythromycin, triclosan, neomycin, tetracycline, chlortetracycline, benzethonium chloride, phenol, parachlorometa xylenol (PCMX), triclocarban (TCC), 
Tamareselvy et al. teaches hair and skin composition (abstract). The composition incudes emollient such as liquid polyolefin oil prepared by the polymerization of C4 to about C14 olefinic monomers. Non-limiting examples of olefinic monomers for use in preparing the polyolefin liquids herein include ethylene, propylene, I-butene, 1-pentene,
1-hexene, 1-octene, 1-decene, 1-dodecene, 1-tetradecene, and 1-hexadecene, branched isomers such as isobutylene, 4-methyl-1-pentene, and mixtures thereof (page 11, [0105]; page 12, [0116]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ferguson et al.  is that Ferguson et al. do not expressly teach citron oil, jojoba ester, behenyl alcohol and C6-16 polyolefin. This deficiency in Ferguson et al. is cured by the teachings of Levy et al., Holscher et al., Simons and Tamareselvy et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson et al., as suggested by Levy et al., Holscher et al., Simons and Tamareselvy et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include citron oil, jojoba ester, behenyl alcohol and C6-16 polyolefin in the bead in cosmetic composition because they are all cosmetic benefit ingredients. Under guidance from Ferguson et al. and Levy et al. teaching bead encapsulates more than one cosmetic benefit ingredients; Holscher et al. teaching citron oil as perfume for cosmetic composition; Simons teaching Jojoba oil (jojoba ester according to applicant’s specification) moisturizing and has antibacterial and immune boosting properties to help heal wounds; Kulkarni et al. teaching behenyl alcohol as emollient and Tamareselvy et al. teaching C4-14 polyolefin as emollient; it is obvious for one of ordinary skill in the art to include citron oil, jojoba ester, behenyl alcohol and C6-16 polyolefin in the bead in cosmetic 
 Regarding claim 3, one of ordinary skill in the art would have bene motivated to optimize the amount of benefit agent citron oil, jojoba ester, behenyl alcohol and C6-16 polyolefin through routing experimentation. MPEP 2144.05, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Especially in the absence of showing criticality of the range, the claimed ratio among citron oil, jojoba ester, behenyl alcohol and C6-16 polyolefin is obvious.
Regarding claim 4, Ferguson et al. teaches the bead is from about 0.5 to 10% of the cosmetic composition.
Regarding claim 5, Ferguson et al. teaches the bead has diameter from 500 to 1500um (0.05cm to 0.15cm), overlapped with claimed range of 0.05 to 0.8cm.
Regarding claim 6, Ferguson et al. teaches the bead in cosmetic in the form of lotion.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIANFENG SONG/Primary Examiner, Art Unit 1613